
	

114 HR 4520 IH: Justin Smith Morrill Congressional Gold Medal Act
U.S. House of Representatives
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4520
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2016
			Mr. Newhouse (for himself, Mr. Peterson, Mr. Conaway, Mr. Miller of Florida, Mr. McGovern, Mr. Kelly of Mississippi, Mr. Welch, Mr. Rodney Davis of Illinois, Ms. Kuster, Mr. Gibson, Mr. David Scott of Georgia, Mr. Rouzer, Ms. DelBene, Mr. Lucas, Mr. Nolan, Ms. Jenkins of Kansas, Ms. Slaughter, Mr. Benishek, Ms. Michelle Lujan Grisham of New Mexico, Mr. Yoho, Mrs. Bustos, Mr. Goodlatte, Mr. Clay, Mr. LaMalfa, Mrs. Beatty, Mr. Luetkemeyer, Mr. Vela, Mrs. Walorski, Mr. Walz, Mr. Allen, Mr. Costa, Mr. Thompson of Pennsylvania, Ms. Kaptur, Mr. Bost, Mr. Ashford, Mrs. Hartzler, Mr. Pocan, Mr. Abraham, Mr. Hastings, Mr. Gibbs, Mr. Kind, Mr. Denham, Ms. Fudge, Mr. Smith of Missouri, Ms. Graham, Mr. Austin Scott of Georgia, Mr. Hurd of Texas, Mr. Neugebauer, Mr. Roe of Tennessee, Mr. Bishop of Michigan, Mrs. McMorris Rodgers, Mr. Pearce, and Mr. Collins of Georgia) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To posthumously award a Congressional gold medal to Justin Smith Morrill, United States Senator of
			 the State of Vermont, in recognition of his lasting contributions to
			 higher education opportunity for all Americans.
	
	
 1.Short titleThis Act may be cited as the Justin Smith Morrill Congressional Gold Medal Act. 2.FindingsThe Congress finds that:
 (1)Justin Smith Morrill, the son of a blacksmith and farmer, was born in Strafford, Vermont, on April 14, 1810. He prospered as a merchant and businessman in his early years and served in public office the remainder of his life.
 (2)Morrill, the longest serving Member of Congress in the Nineteenth Century and Chairman of the Committee on Ways and Means in the United States House of Representatives and the Committee on Finance in the United States Senate, served 5 terms in the United States House of Representatives, from 1854 to 1869 and 6 terms in the United States Senate, from 1872 to 1898.
 (3)Morrill, inspired by his own lack of public education opportunity beyond his fifteenth birthday, proposed legislation that would set aside public lands to be sold by the States to create and fund State-run colleges.
 (4)Congress enacted the First Morrill Act (7 U.S.C. 301 et seq.) on July 2, 1862, marking the genesis of the national focus on higher education in the United States through the establishment of the land-grant institutions.
 (5)Congress enacted the Second Morrill Act (7 U.S.C. 321 et seq.) on August 30, 1890. (6)Land-grant and other public research universities today award nearly 1,000,000 degrees annually and perform more than $37,000,000,000 of research for improving the lives of Americans.
 (7)In 1864, Morrill introduced House Joint Resolution 66 which created National Statuary Hall from the Old Hall of the U.S. House of Representatives and authorized the President of the United States to invite States to submit two statues of worthy citizens to be exhibited, which continues as a daily inspiration to the thousands of visitors to the United States Capitol.
 (8)As chairman of the Committee on Buildings and Grounds, Morrill served as principal advocate for the construction and financing of the Thomas Jefferson Building of the Library of Congress; for inviting Frederick Law Olmstead to design the present landscape of the Capitol; for planning the location of the United States Supreme Court Building; for raising funds to complete the Washington Monument; and for championing the Smithsonian Institution.
 (9)In delivering his last speech as Senator just two weeks before his death, Morrill noted that the location of the United States Supreme Court in close proximity to the United States Capitol and the Library of Congress would form a harmonious group of large public structures on Capitol Hill of unequaled grandeur, and will be appreciated by the American people forever.
 (10)In his 1882 book Self-Consciousness of Noted Persons, Morrill concluded, The spur to acquire some future reputation, to be earned by conscious fidelity, keeps the work of men always at its best, the mechanic at the top of his skill, the merchant ever mindful of the upright and downright in trade; the pulpit and the bar it pushes on to effort and to eloquence; it makes the soldier brave in battle, the politician ashamed not be a patriot, and the statesman unwilling to give up to party what was meant for mankind..
 (11)After Morrill died on December 28, 1898, eulogies extolled Morrill’s leadership, integrity and good-will, including the comments of Senator George Graham Vest of Missouri who stated, If all those to whom he did acts of kindness could whisper across his grave, it would make an anthem sweeter and more sonorous than any that ever pealed through cathedral aisle and those of Senator George Hoar of Massachusetts who recalled that Justin Morrill, knew in his youth the veterans of the Revolution and the generation who declared independence and framed the Constitution … . He knew the whole history of his country from the time of her independence, partly from the lips of those who shaped it, partly because of the large share he had in it himself..
			3.Congressional gold medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of the Congress, of a gold medal of appropriate design in commemoration of Justin Smith Morrill in recognition of his lasting contributions to higher education opportunity for all Americans.
 (b)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with—
 (1)an inscription stating A Statesman who did not give up to party what was intended for humankind; and (2)suitable emblems, devices, and inscriptions to be determined by the Secretary.
				(c)Smithsonian
 (1)In generalFollowing the award of the gold medal in honor of Justin Smith Morrill under subsection (a), the gold medal shall be given to the Smithsonian, where it shall be available for display as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the Smithsonian should make the gold medal received under paragraph (1) available for display or for loan as appropriate so that it may be displayed elsewhere, particularly at other appropriate locations associated with the life of Justin Smith Morrill.
				4.Duplicate medals
 The Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medals
 (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			
